Order entered April 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00333-CV

                  IN THE INTEREST OF N.K.C., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-21825

                                     ORDER

      Before the Court are appellant’s written verification that he has requested the

reporter’s record and court reporter Janet Saavedra’s letter informing the Court the

record was taken by LaToya Young-Martinez. Accordingly, we ORDER Ms.

Young-Martinez to file the reporter’s record no later than May 18, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Saavedra; Ms. Young-Martinez; and, the parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE